           Case 1:21-cv-04044-RA Document 10 Filed 08/19/21 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 08/19/2021

 CRISTIAN SANCHEZ, on behalf of himself
 and all others similarly situated,
                                                                  21-CV-4044 (RA)
                                   Plaintiffs,
                                                                       ORDER
                         v.

 LULL VENTURES, LLC,

                                   Defendant.

RONNIE ABRAMS, United States District Judge:

         On August 17, 2021, the parties requested that the Court approve and retain jurisdiction

over a proposed consent decree. See Dkt. 9. The proposed consent decree incorporates by

reference a settlement agreement whose terms have not been made public. Id. ¶ 15. Although the

parties offer to submit that agreement for in camera review, as noted in this Court’s individual

rules, the Court “will not retain jurisdiction to enforce confidential settlement agreements.” See

Individual Rules 5(B). Accordingly, if the parties wish that the Court retain jurisdiction to

enforce a consent decree incorporating the terms of the settlement agreement, they must place

those terms on the public record. Id. Any revised consent decree must be submitted within two

weeks of the date of this order.

SO ORDERED.
Dated:      August 19, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
